       Case 1:19-cv-00724-NONE-JDP Document 38 Filed 07/23/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RICHARD CARRASCO,                              )   Case No.: 1:19-cv-00724-NONE-JDP (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER VACATING SETTLEMENT
13          v.                                          CONFERENCE AND INFORMAL
                                                    )   CONFERENCE
14                                                  )
     JOHNNY CARABE, et.al.,
                                                    )
15                  Defendants.                     )
                                                    )
16                                                  )
                                                    )
17                                                  )
18          This case is currently set for settlement conference before the undersigned on August 13, 2020,
19   at 10:00 a.m., and an informal conference is scheduled for July 24, 2020, at 2:00 p.m.
20          On July 22, 2020, the parties filed a stipulation to continue the settlement conference. (Doc.
21   No. 37.) The parties submit that, to date, all but one of the defendants remain unrepresented and have
22   not made their initial appearances. In addition, counsel for defendant Hart made his appearance after
23   the deadline to opt-out of the settlement conference expired. Thus, defendants are not presently in a
24   position to discuss global resolution of the case by August 13, 2020.
25   ///
26   ///
27   ///
28   ///
                                                        1
       Case 1:19-cv-00724-NONE-JDP Document 38 Filed 07/23/20 Page 2 of 2



1             Because there are outstanding issues, including unrepresented defendants, the Court finds the

2    best course is to vacate, not continue, the settlement conference. Accordingly, it is HEREBY

3    ORDERED that the August 13, 2020 settlement conference and informal conference set for July 24,

4    2020 are VACATED.

5
6    IT IS SO ORDERED.

7    Dated:     July 23, 2020
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
